Exhibit 10.7

 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

 

TERMINAL SERVICES AGREEMENT

 

by and between

 

PHILLIPS 66 PARTNERS HOLDINGS LLC

 

and

 

PHILLIPS 66 COMPANY

 

for

 

Clifton Ridge and Pecan Grove, Louisiana

 

 

 

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

TABLE OF CONTENTS

 

Article I.      Defined Terms

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Other Defined Terms

5

Section 1.03

Terms Generally

5

 

 

 

Article II.      Term and Termination

5

 

 

 

Section 2.01

Term

5

Section 2.02

Termination Following a Force Majeure Event

5

Section 2.03

Special Termination by Company

6

Section 2.04

Inventory Settlement

6

Section 2.05

Removal of Crude Oil

6

 

 

 

Article III.      Minimum Commitments

7

 

 

 

Section 3.01

Quarterly Dock Commitment

7

Section 3.02

Capacity and Minimum Quarterly Throughput Commitments

8

Section 3.03

Partial Period Proration

9

Section 3.04

Special Reduction of Minimum Quarterly Transportation Commitment

9

 

 

 

Article IV.      Charges

9

 

 

 

Section 4.01

Scheduled Charges

9

Section 4.02

Recovery of Certain Costs

10

Section 4.03

Adjustments

10

 

 

 

Article V.      Storage of Crude Oil

10

 

 

 

Section 5.01

No Commingled Storage

10

 

 

 

Article VI.      Redelivery of Crude Oil

10

 

 

 

Section 6.01

Redelivery of Crude Oil

10

Section 6.02

Negative Inventory

10

 

 

 

Article VII.      Crude Oil Quality

11

 

 

 

Section 7.01

Non-Conforming Crude Oil

11

 

 

 

Article VIII.      Other Services

11

 

 

 

Section 8.01

Laboratory Fees and Services

11

Section 8.02

Additional Services

12

 

 

 

Article IX.      Operating Hours; Terminal Access

12

 

 

 

Section 9.01

Operating Hours

12

Section 9.02

Terminal Access

12

 

 

 

Article X.      Storage Variations

12

 

 

 

Section 10.01

Storage Variations

12

 

i

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Article XI.      Monthly Statement; Payment; Liens

12

 

 

 

Section 11.01

Monthly Statement

12

Section 11.02

Payment

13

Section 11.03

Liens

13

 

 

 

Article XII.      Title; Custody

13

 

 

 

Section 12.01

Title

13

Section 12.02

Custody

13

 

 

 

Article XIII.      Volume and Quality Determinations

14

 

 

 

Section 13.01

Volume Determinations

14

Section 13.02

Quality Determinations

15

Section 13.03

Company’s Right to Witness

15

 

 

 

Article XIV.      Insurance

16

 

 

 

Section 14.01

Insurance

16

 

 

 

Article XV.      Taxes

16

 

 

 

Section 15.01

Taxes

16

 

 

 

Article XVI.      Health, Safety and Environment

16

 

 

 

Section 16.01

Spills; Environmental Pollution

16

Section 16.02

Inspection

17

Section 16.03

Marine Terminals Particulars Questionnaire

17

Section 16.04

Incident Notification

17

Section 16.05

Vessel Vetting

18

 

 

 

Article XVII.      Force Majeure

18

 

 

 

Section 17.01

Suspension during Force Majeure Events

18

Section 17.02

Obligation to Remedy Force Majeure Events

18

Section 17.03

Strikes and Lockouts

18

Section 17.04

Action in Emergencies

18

 

 

 

Article XVIII.      Notices

18

 

 

 

Section 18.01

Notices

18

Section 18.02

Effective upon Receipt

19

 

 

 

Article XIX.      Applicable Law

19

 

 

 

Section 19.01

Applicable Law

19

 

 

 

Article XX.      Limitation of Liability

19

 

 

 

Section 20.01

No Liability for Consequential Damages

19

Section 20.02

Limitation of Liability

19

 

 

 

Article XXI.      Default

20

 

 

 

Section 21.01

Default

20

 

ii

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 21.02

Non-Exclusive Remedies

20

Section 21.03

Right to Terminate

20

 

 

 

Article XXII.      Public Use

20

 

 

 

Section 22.01

Public Use

20

 

 

 

Article XXIII.      Confidentiality

20

 

 

 

Section 23.01

Confidentiality

20

 

 

 

Article XXIV.      Miscellaneous

21

 

 

 

Section 24.01

Disputes between the Parties

21

Section 24.02

Assignment

21

Section 24.03

Partnership Change in Control

21

Section 24.04

No Third-Party Rights

22

Section 24.05

Compliance with Laws

22

Section 24.06

Severability

22

Section 24.07

Non-Waiver

22

Section 24.08

Entire Agreement

22

Section 24.09

Amendments

22

Section 24.10

Survival

22

Section 24.11

Counterparts; Multiple Originals

22

Section 24.12

Exhibits

22

Section 24.13

Table of Contents; Headings; Subheadings

23

Section 24.14

Construction

23

Section 24.15

Business Practices

23

Section 24.16

Right of First Refusal

23

Section 24.17

Right of First Offer

23

Section 24.18

Effect of Company Restructuring

23

Section 24.19

Effect of Discontinuation of Publication

23

 

Exhibit A — Scheduled Charges
Exhibit B — Dispute Resolution Procedures

 

iii

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

TERMINAL SERVICES AGREEMENT

 

THIS TERMINAL SERVICES AGREEMENT is made and entered into as of the Effective
Date by and between PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), and PHILLIPS 66 COMPANY, a Delaware corporation
(“Company”).

 

Recitals

 

WHEREAS, Holdings owns a certain terminal facility located at 2115 Davison Rd.,
Sulphur, LA 70665 (the “Clifton Ridge Terminal”), which is suitable, among other
things, for receiving and storing Crude Oil delivered by pipeline, truck or
vessel and redelivery of such Crude Oil to a pipeline for onward delivery to
Company’s refinery at Westlake, Louisiana (the “Lake Charles Refinery”);

 

WHEREAS, Holdings owns a certain terminal facility located at 1695 Pak Tank Rd.,
Sulphur, LA, 70665 (the “Pecan Grove Terminal”), which is suitable, among other
things, for receiving and storing Crude Oil delivered by barge and redelivery of
such Crude Oil to a pipeline for storage at the Clifton Ridge Terminal and to a
pipeline for onward delivery to the Lake Charles Refinery; and

 

WHEREAS, Company intends to deliver Crude Oil to the Clifton Ridge Terminal and
the Pecan Grove Terminal (together, the “Terminals”) and desires to have such
Crude Oil stored and handled at the Terminals and redelivered into a pipeline
for onward delivery to the Lake Charles Refinery, and Holdings desires to
provide such terminaling services and the additional services described in this
Agreement, for Company, all upon the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Holdings
and Company agree as follows:

 

Article I.                                              Defined Terms

 

Section 1.01                             Defined Terms.  The following
definitions shall for all purposes apply to the capitalized terms used in this
Agreement:

 

(a)                                 “Agreement” means this Terminal Services
Agreement, together with all exhibits attached hereto, as the same may be
extended, supplemented or restated from time to time in accordance with the
provisions hereof.

 

(b)                                 “API MPMS” means the American Petroleum
Institute Manual of Petroleum Measurement Standards.

 

(c)                                 “ASTM” means ASTM International, a nonprofit
organization previously known as the American Society for Testing and Materials.

 

1

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(d)                                 “Barrel” means 42 Gallons.

 

(e)                                  “Business Day” means any Day except for
Saturday, Sunday or an official holiday in the State of Texas.

 

(f)                                   “Calendar Quarter” means a period of three
consecutive Months beginning on the first Day of each of January, April,
July and October.

 

(g)                                  “Capacity Commitment” has the meaning set
forth in Section 3.02(a).

 

(h)                                 “Claims” means any and all judgments,
claims, causes of action, demands, lawsuits, suits, proceedings, governmental
investigations or audits, losses, assessments, fines, penalties, administrative
orders, obligations, costs, expenses, liabilities and damages, including
interest, penalties, reasonable attorneys’ fees, disbursements and costs of
investigations, deficiencies, levies, duties and imposts.

 

(i)                                     “Clifton Ridge Dock” means that certain
dock owned by Holdings and located at MM 26 Calcasieu River, Latitude
30°09’12.124” N, Longitude 93°19’55.384” W.

 

(j)                                    “Clifton Ridge Terminal” has the meaning
set forth in the Recitals.

 

(k)                                 “Commitment” means the Minimum Quarterly
Dock Commitment and Minimum Quarterly Throughput Commitment, as applicable.

 

(l)                                     “Company” has the meaning set forth in
the introductory paragraph.

 

(m)                             “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract, or otherwise.

 

(n)                                 “Crude Oil” means any grade or grades of
crude petroleum or condensate that is the direct liquid product of oil or gas
wells.

 

(o)                                 “Day” means the period of time commencing at
0400 hours on one calendar day and running until, but not including, 0400 hours
on the next calendar day, according to local time in Houston, Texas.

 

(p)                                 “Dock” means either the Clifton Ridge Dock
or the Pecan Grove Dock.

 

(q)                                 “Dock Deficiency Payment” has the meaning
set forth in Section 3.01(b).

 

(r)                                    “Docks” means both the Clifton Ridge Dock
and the Pecan Grove Dock.

 

(s)                                   “Effective Date” means the date of the
closing of the initial public offering of common units representing limited
partner interests of Phillips 66 Partners LP.

 

2

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(t)                                    “Force Majeure” means: (i) acts of God,
fires, floods or storms; (ii) compliance with orders of courts or Governmental
Authorities; (iii) explosions, wars, terrorist acts or riots; (iv) inability to
obtain or unavoidable delays in obtaining material or equipment; (v) accidental
disruption of service; (vi) events or circumstances similar to the foregoing
(including inability to obtain or unavoidable delays in obtaining material or
equipment and disruption of service provided by third parties) that prevent a
Party’s ability to perform its obligations under this Agreement, to the extent
that such events or circumstances are beyond the Party’s reasonable control and
could not have been prevented by the Party’s due diligence; (vii) strikes,
lockouts or other industrial disturbances; and (viii) breakdown of refinery
facilities, machinery, storage tanks or pipelines irrespective of the cause
thereof.

 

(u)                                 “Gallon” means a United States gallon of two
hundred thirty-one cubic inches of liquid at 60º Fahrenheit, and at the
equivalent vapor pressure of the liquid.

 

(v)                                 “Governmental Authority” means any
government, any governmental administration, agency, instrumentality or other
instrumentality or other political subdivision thereof or any court, commission
or other governmental authority of competent jurisdiction.

 

(w)                               “Holdings” has the meaning set forth in the
introductory paragraph.

 

(x)                                 “Holdings Affiliated Parties” means
Holdings, Phillips 66 Partners LP and their respective contractors and the
directors, officers, employees and agents of each of them.

 

(y)                                 “IIC” means a mutually acceptable
independent inspection company.

 

(z)                                  “Initial Term” has the meaning set forth in
Section 2.01.

 

(aa)                          “Lake Charles Refinery” has the meaning set forth
in the Recitals.

 

(bb)                          “Law” means all constitutions, laws (including
common law), treaties, statutes, orders, decrees, rules, injunctions, licenses,
permits, approvals, agreements, regulations, codes, ordinances issued by any
Governmental Authority, including judicial or administrative orders, consents,
decrees, and judgments, published directives, guidelines, governmental
authorizations, requirements or other governmental restrictions which have the
force of law, and determinations by, or interpretations of any of the foregoing
by any Governmental Authority having jurisdiction over the matter in question
and binding on a given Person, whether in effect as of the date hereof or
thereafter and, in each case, as amended.

 

(cc)                            “Minimum Quarterly Dock Commitment” has the
meaning set forth in Section 3.01(a).

 

3

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(dd)                          “Minimum Quarterly Throughput Commitment” has the
meaning set forth in Section 3.02(b).

 

(ee)                            “Month” or “Monthly” means a calendar month
commencing at 0400 hours on the first Day thereof and running until, but not
including, 0400 hours on the first Day of the following calendar month,
according to local time in Houston, Texas.

 

(ff)                              “Non-Conforming Crude Oil” means any Crude Oil
that fails to meet specifications established by Phillips 66 Carrier LLC for
pipeline transportation of Crude Oil (or in the absence of specifications
established by Phillips 66 Carrier LLC, specifications established by Phillips
66 Pipeline LLC).

 

(gg)                            “Normal Business Hours” means the period of time
commencing at 0800 hours on one Day and running until 1700 hours on the same
Day, according to local time in Houston, Texas.

 

(hh)                          “Notice” means any notice, request, instruction,
correspondence or other communication permitted or required to be given under
this Agreement.

 

(ii)                                  “Parties” means Holdings and Company,
collectively.

 

(jj)                                “Partnership Change in Control” means
Phillips 66 ceases to Control the general partner of Phillips 66 Partners LP.

 

(kk)                          “Party” means Holdings or Company, individually.

 

(ll)                                  “Pecan Grove Dock” means that certain dock
owned by Holdings and located at MM 26 Calcasieu River, Latitude 30°09’02” N,
Longitude 93°20’05” W.

 

(mm)                  “Pecan Grove Terminal” has the meaning set forth in the
Recitals.

 

(nn)                          “Person” means, without limitation, an individual,
corporation (including a non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or Governmental
Authority, and shall include any successor (by merger or otherwise) of such
entity.

 

(oo)                          “Platts Oilgram” means the publication of that
name published by a unit of The McGraw-Hill Companies Inc.

 

(pp)                          “PPI-FG” has the meaning set forth in
Section 4.03.

 

(qq)                          “Renewal Term” has the meaning set forth in
Section 2.01.

 

(rr)                                “Regular Terminal Operating Hours” means 24
hours per Day, 7 Days per week.

 

4

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(ss)                              “Scheduled Charges” means those fees payable
by Company for the services provided by Holdings hereunder, as set forth in
Exhibit A.

 

(tt)                                “Storage Variation” has the meaning set
forth in Section 10.01.

 

(uu)                          “Tanks” means the storage tanks and all
appurtenant and associated pipelines and pumps used in connection with the
storage and handling of Crude Oil and other products at a Terminal.

 

(vv)                          “Taxes” means any income, sales, use, excise,
transfer, and similar taxes, fees and charges (including ad valorem taxes),
including any interest or penalties attributable thereto, imposed by any
Governmental Authority.

 

(ww)                      “Terminal” has the meaning set forth in the recitals.

 

(xx)                          “Throughput Deficiency Payment” has the meaning
set forth in Section 3.02(c).

 

Section 1.02                             Other Defined Terms.  Other terms may
be defined elsewhere in this Agreement, and, unless otherwise indicated, shall
have such meanings throughout this Agreement.

 

Section 1.03                             Terms Generally.  The definitions in
this Agreement shall apply equally to both singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The word “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references to Articles, Sections and Exhibits shall be deemed
to be references to Articles and Sections of, and Exhibits to, this Agreement
unless the context requires otherwise.

 

Article II.                                         Term and Termination

 

Section 2.01                             Term.  This Agreement shall have a
primary term commencing on the Effective Date and ending June 30, 2018 (the
“Initial Term”), and may be renewed by Company, at Company’s sole option, for up
to three successive renewal terms, each with a duration of five years (each, a
“Renewal Term”), upon at least 180 Days’ written Notice from Company to Holdings
prior to the end of the Initial Term or any Renewal Term.  The Initial Term and
Renewal Terms, if any, shall be referred to in this Agreement as the “Term.”

 

Section 2.02                             Termination Following a Force Majeure
Event.  If a Force Majeure event prevents Holdings or Company from performing
its respective obligations under this Agreement for a period of more than 12
consecutive Months, this Agreement may be terminated by either Party at any time
after the expiration of such 12-Month period upon at least 30 Days’ Notice to
the other Party.

 

5

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 2.03                             Special Termination by Company.  If
Company determines to totally or partially suspend refinery operations at the
Lake Charles Refinery for a period of at least 12 consecutive Months, the
Parties will negotiate in good faith to agree upon a reduction of the applicable
Commitment(s) to reflect such suspension of operations.  If the Parties are
unable to agree to an appropriate reduction of the applicable Commitment(s),
then after Company has made a public announcement of such suspension, Company
may provide written Notice to Holdings of its intent to terminate this Agreement
and this Agreement will terminate 12 Months following the date such Notice is
received by Holdings.  In the event Company publicly announces, prior to the
expiration of such 12-month period, its intent to resume operations at the Lake
Charles Refinery, then such Notice shall be deemed revoked and this Agreement
shall continue in full force and effect as if such Notice had never been
delivered.

 

Section 2.04                             Inventory Settlement.  Upon expiration
or termination of this Agreement, any outstanding inventory imbalance on
Company’s account must be eliminated within 60 Days of termination and will be
settled, for each relevant grade of Crude Oil, at Platt’s Oilgram’s Monthly
average price for that grade of Crude Oil for the Month prior to the effective
date of such expiration or termination.

 

Section 2.05                             Removal of Crude Oil.

 

(a)                                 Company, at its own expense, shall remove
all of its Crude Oil from both Terminals no later than the later of (i) the
effective date of the termination or expiration of this Agreement, or (ii) ten
Days after receipt of Notice to terminate this Agreement in accordance with its
terms, provided that Holdings may, in its sole discretion, agree in writing to
extend the time for such removal.  If, at the end of such period, Company has
not removed all of its Crude Oil, then in addition to any other rights it may
have under this Agreement, Holdings shall have the right to take possession of
such Crude Oil and sell it at public or private sale.  In the event of such a
sale, Holdings shall withhold from the proceeds therefrom all amounts owed to it
hereunder and all expenses of sale (including but not limited to reasonable
attorneys’ fees and any amounts necessary to discharge any and all liens against
the Crude Oil).  The balance of the proceeds, if any, shall be remitted to
Company.

 

(b)                                 Should any Crude Oil remain in any
Tank(s) beyond the expiration or termination of this Agreement, Company shall
remain obligated to perform all of the terms and conditions set forth in this
Agreement and, in addition, shall pay an additional “Holdover Fee” per Barrel
per Month or partial Month, as applicable, determined in accordance with
Exhibit A, until all Crude Oil is removed.

 

(c)                                  Company shall indemnify and hold Holdings,
its parent, their subsidiaries and affiliates, and the directors, officers,
employees and agents of each of them, harmless from and against all Claims
arising from or related to Company’s failure to remove any Crude Oil in
accordance with this Section 2.05 or Holdings’

 

6

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

exercise of its right to take possession of Company’s Crude Oil and sell the
same in accordance with this Section 2.05.

 

Article III.                                    Minimum Commitments

 

Section 3.01                             Quarterly Dock Commitment.

 

(a)                                 During each Calendar Quarter, Company shall
tender a combined average of at least 150,000 Barrels per Day of Crude Oil to be
offloaded at the Docks, in approximately ratable quantities (such combined
average, the “Minimum Quarterly Dock Commitment”) at the “Dock Services Fee”
determined in accordance with Exhibit A.  Holdings shall perform stevedoring
services for Company’s Crude Oil at the Docks, including loading and unloading
waterborne vessels designated by Company and calling at either Dock, and in
connection therewith:

 

(i)                                     Customer shall inform Holdings of the
estimated time of arrival of each vessel from which Crude Oil is to be unloaded
at the Clifton Ridge Dock or the Pecan Grove Dock as soon as practicable and
(A) for tankers and to the extent practicable, at each of ten, seven, three, two
and one Day before such tanker’s arrival and (B) for barges and to the extent
practicable, at each of 72, 48 and 24 hours before such barge’s arrival.  If so
informed, Holdings will make commercially reasonable efforts to provide such
vessel with berthing space within 24 hours after the master, agent or
representative of such vessel tenders “notice of readiness” to Holdings, stating
that the vessel is ready in all respects to berth at the relevant Dock to
discharge Crude Oil.  Absent such information, Holdings shall make commercially
reasonable efforts to provide such vessel with berthing space to the extent that
doing so would not be reasonably likely to impede a vessel that has provided
such information.

 

(ii)                                  Holdings does not guarantee any particular
rate at which Crude Oil will be offloaded from a vessel.

 

(iii)                               Holdings shall not be liable for any
demurrage charges for any vessel except to the extent caused by Holdings’
willful misconduct or breach of this Agreement.

 

(iv)                              In no event shall Holdings be responsible for
any port expenses (including, but not limited to, pilotage, towage, linemen,
fees related to marine preservation or spill prevention).

 

(b)                                 If Company fails to meet its Minimum
Quarterly Dock Commitment during any Calendar Quarter, then Company will pay
Holdings a deficiency payment (each, a “Dock Deficiency Payment”) equal to the
volume of the deficiency multiplied by the “Dock Services Fee” determined in
accordance with Exhibit A.

 

7

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(c)                                  The dollar amount of any Dock Deficiency
Payment paid by Company may be applied as a credit against any amounts incurred
by Company and owed to Holdings with respect to volumes of Crude Oil offloaded
at the Docks in excess of Company’s Minimum Quarterly Dock Commitment (or, if
this Agreement expires or is terminated, to volumes of Crude Oil that would have
been in excess of Company’s Minimum Quarterly Dock Commitment if this Agreement
were still in effect) during any of the four Calendar Quarters immediately
following the Calendar Quarter for which such Quarterly Deficiency Payment was
made, at the end of which time any unused credits arising from such Quarterly
Deficiency Payment will expire.  This Section 3.01(c) shall survive the
expiration or termination of this Agreement.

 

(d)                                 Holdings shall provide dock capacity in
addition to Company’s Minimum Quarterly Dock Commitment on an “as available”
basis, at the “Dock Services Fee” determined in accordance with Exhibit A.

 

Section 3.02                             Capacity and Minimum Quarterly
Throughput Commitments.

 

(a)                                 Holdings shall provide storage services with
respect to, and shall maintain for the use of Company approximately 3,500,000
Barrels of storage capacity at the Clifton Ridge Terminal, subject to reduction
for periodic maintenance (the “Capacity Commitment”), and Company shall pay a
Monthly fee equal to the “Terminaling Fee” determined in accordance with
Exhibit A multiplied by the Capacity Commitment.

 

(b)                                 During each Calendar Quarter, Company shall
deliver, and accept delivery into a pipeline, at the Clifton Ridge Terminal at
least a combined average of 190,000 Barrels per Day of Crude Oil, in
approximately ratable quantities (such average, the “Minimum Quarterly
Throughput Commitment”).  Throughput up to 10,500,000 Barrels per Calendar
Quarter is included in the Capacity Commitment; for each Barrel of Crude Oil in
excess of the Capacity Commitment, Company shall pay to Holdings an amount equal
to the “Activity Fee” determined in accordance with Exhibit A.

 

(c)                                  If Company fails to meet its Minimum
Quarterly Throughput Commitment during any Calendar Quarter, then Company will
pay Holdings a deficiency payment (each, a “Throughput Deficiency Payment”)
equal to the volume of the deficiency multiplied by the “Activity Fee”
determined in accordance with Exhibit A.  For purposes of this calculation,
“deficiency” means the amount by which actual throughput is less than the
Minimum Quarterly Throughput Commitment but greater than 10,500,000 barrels.

 

(d)                                 The dollar amount of any Throughput
Deficiency Payment paid by Company may be applied as a credit against any
amounts incurred by Company and owed to Holdings with respect to volumes of
Crude Oil throughput at the Clifton Ridge Terminal in excess of Company’s
Minimum Quarterly Throughput Commitment

 

8

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(or, if this Agreement expires or is terminated, to volumes that would have been
in excess of Company’s Minimum Quarterly Throughput Commitment if this Agreement
were still in effect) during any of the four Calendar Quarters immediately
following the Calendar Quarter for which such Throughput Deficiency Payment was
made, at the end of which time any unused credits arising from such Throughput
Deficiency Payment will expire.  This Section 3.02(d) shall survive the
expiration or termination of this Agreement.

 

(e)                                  Holdings shall provide throughput services
in addition to Company’s Minimum Quarterly Throughput Commitment on an “as
available” basis, at the “Activity Fee” determined in accordance with Exhibit A.

 

Section 3.03                             Partial Period Proration.

 

(a)                                 If the Effective Date is any Day other than
the first Day of a Calendar Quarter, or if this Agreement is terminated on any
Day other than the last Day of a Calendar Quarter, then any calculation
determined with respect to a Calendar Quarter will be prorated by a fraction,
the numerator of which is the number of Days in that part of the Calendar
Quarter beginning on the Effective Date or ending on the date of such
termination, as the case may be, and the denominator of which is the number of
Days in the Calendar Quarter.

 

(b)                                 If the Effective Date is any Day other than
the first Day of a Month, or if this Agreement is terminated on any Day other
than the last Day of a Month, then any quantity based on a Monthly determination
will be prorated by a fraction, the numerator of which is the number of Days in
that part of the Month beginning on the Effective Date or ending on the date of
such termination, as the case may be, and the denominator of which is the number
of Days in the Month.

 

Section 3.04                             Special Reduction of Minimum Quarterly
Transportation Commitment.  If Holdings’ use of all or part of a Terminal for
the storage and handling of Crude Oil shall be restrained, enjoined, restricted
or terminated by (a) any Governmental Authority, (b) right of eminent domain or
(c) the owner of leased land, Holdings, upon being notified of such restraint,
enjoinder, restriction or termination, shall notify Company and the applicable
Commitment(s) shall be reduced to the extent that Holdings’ use of the
applicable Terminal is so restrained, enjoined, restricted or terminated.

 

Article IV.                                     Charges

 

Section 4.01                             Scheduled Charges.  As compensation to
Holdings for the services provided by it hereunder, Company shall pay to
Holdings the Scheduled Charges determined in accordance with Exhibit A.

 

9

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 4.02                             Recovery of Certain Costs.

 

(a)                                 If Holdings agrees to make any expenditures
at Company’s request, Company will reimburse Holdings for such expenditures or,
at Holdings’ option and if the Parties agree, any applicable fees set forth on
Exhibit A will be increased, or additional fees shall be added to Exhibit A, or
an alternate mechanism shall be adopted to allow Holdings to recover the amount
paid for such expenditures over time.

 

(b)                                 If new Laws require Holdings to make
substantial and unanticipated expenditures in connection with the services
Holdings provides to Company under this Agreement, Company will reimburse
Holdings for Company’s proportionate share of the costs of complying with such
Laws, or at Holdings’ option and if the Parties agree, relevant periodic or unit
charges will be increased or an alternate mechanism shall be adopted to allow
Holdings to recover such costs over time.

 

Section 4.03                             Adjustments.  As of January 1, 2014,
and as of January 1 of each year thereafter while this Agreement is in effect,
Holdings may adjust each of the fees set forth on Exhibit A annually by a
percentage equal to the greater of zero and the positive change in the Producer
Price Index for Finished Goods (Series ID WPUSOP3000) (such Index, the
“PPI-FG”), as reported during the Month of October immediately before the
effective date of the adjustment, with respect to the 12-Month period ending at
the end of the Month of September immediately preceding such publication,
provided that if, with respect to any such 12-Month period or periods, the
PPI-FG has decreased, Holdings may subsequently increase such fees only to the
extent that the percentage change in the PPI-FG since the most recent previous
increase in such fees is greater than the aggregate amount of the cumulative
decreases in the PPI-FG during the intervening period or periods.

 

Article V.                                          Storage of Crude Oil

 

Section 5.01                             No Commingled Storage.  Holdings may
not commingle Company’s Crude Oil with that of any other Person.

 

Article VI.                                     Redelivery of Crude Oil

 

Section 6.01                             Redelivery of Crude Oil.  Company shall
provide any documentation reasonably required by Holdings to authorize
withdrawals by or on behalf of Company from a Terminal.  Upon redelivery of
Crude Oil to Company or its designated carrier or customer, Holdings shall have
no further responsibility for any Claims arising out of possession or use of
such Crude Oil.

 

Section 6.02                             Negative Inventory.  Company shall not
withdraw from either Terminal a greater volume of any grade of Crude Oil than it
has in inventory at that Terminal on the Day of withdrawal.

 

10

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Article VII.                                Crude Oil Quality

 

Section 7.01                             Non-Conforming Crude Oil.

 

(a)                                 Company agrees not to deliver, or cause to
be delivered, any Non-Conforming Crude Oil, into storage in Tanks.

 

(b)                                 Company shall be liable for all reasonable
costs and losses in curing, removing, or recovering any Non-Conforming Crude Oil
except to the extent that such non-conformity is due to the negligence or
willful misconduct of Holdings.  Holdings, at its sole discretion, may attempt
to blend the Non-Conforming Crude Oil, remove and dispose of the Non-Conforming
Crude Oil, or, if necessary, recover any Non-Conforming Crude Oil from field
locations and, except to the extent that such non-conformity is due to the
negligence or willful misconduct of Holdings, Company shall reimburse Holdings
for all reasonable costs associated therewith.  Except to the extent that a
non-conformity is due to the negligence or willful misconduct of Holdings, if
Company’s Non-Conforming Crude Oil causes any contamination, dilution or other
damages to the Crude Oil of other customers of Holdings, Company agrees to
indemnify, defend and hold the Holdings Affiliated Parties, harmless from and
against any Claims incurred by, or charged against any of the Holdings
Affiliated Parties, as a result of such event and shall be responsible for all
costs and liabilities associated with or incurred as a result of such event.

 

Article VIII.                           Other Services

 

Section 8.01                             Laboratory Fees and Services.

 

(a)                                 If Holdings provides sampling and testing
services requested by Company for Crude Oil at the Clifton Ridge Terminal or the
Pecan Grove Terminal, Holdings shall charge for each sampling and testing
procedure performed as set forth in Holdings’ “Schedule of Rates for Laboratory
Services” then in effect.  If Holdings contracts with another Person to perform
laboratory services, all fees for such services shall be billed to Company at
Holdings’ cost.

 

(b)                                 Holdings’ liability for sampling and testing
services is limited to the charge for the service provided.  Holdings shall in
no event be liable for special or consequential damages no matter how any losses
or damages shall have occurred, including but not limited to any losses or
damages caused by Holdings’ negligence.  There are no guarantees or warranties
of any kind, express or implied, including but not limited to any warranties of
merchantability or fitness for a particular purpose whether arising by operation
of law or otherwise as a result of services provided.

 

11

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 8.02                             Additional Services.  For any service
or function not specifically provided for in this Agreement, requested by
Company and agreed to by Holdings, there shall be a charge or fee in an amount
as agreed upon by the Parties in writing.

 

Article IX.                                    Operating Hours; Terminal Access

 

Section 9.01                             Operating Hours.  Subject to mechanical
breakdowns, Crude Oil quality issues or other operational issues, each Terminal
and each Dock shall be operated by Holdings during Regular Terminal Operating
Hours.

 

Section 9.02                             Terminal Access.  As a condition to
being granted access to either Terminal or either Dock, Company shall require
all contractors, carriers and customers designated by it to deliver, receive,
sample or inspect Company’s Crude Oil at such Terminal or Dock or to provide any
other service for Company, to sign and comply with a terminal access agreement
in such form as Holdings may reasonably specify from time to time.  Further,
Company shall cause all such designated contractors, carriers and customers to
comply with all applicable Terminal rules and regulations and Holdings shall
make copies of such rules and regulations available to Company and its
designated carriers and customers at both Terminals.

 

Article X.                                         Storage Variations

 

Section 10.01                      Storage Variations.  Company shall bear any
losses or gains that may occur while Company’s Crude Oil is in storage (such
losses or gains, the “Storage Variations”), except to the extent that Storage
Variations result from Holdings’ negligence or willful misconduct or the
negligence or willful misconduct of Holdings’ employees, agents, contractors or
subcontractors.  Each Month, Holdings shall determine for each grade of Crude
Oil the physical inventory of such grade of Crude Oil in storage and calculate
the Storage Variation for such grade of Crude Oil.  Company’s inventory of each
such individual grade of Crude Oil in storage at a Terminal shall then be
adjusted each Month (increased or decreased) to reflect the Storage Variation.

 

Article XI.                                    Monthly Statement; Payment; Liens

 

Section 11.01                      Monthly Statement.

 

(a)                                 Promptly after the end of each Month,
Holdings shall provide Company with a statement showing the previous Month’s
beginning inventory, receipts, withdrawals, ending inventory, Storage Variation
adjustment and the Scheduled Charges due to Holdings (after application of any
credit to which Company may be entitled pursuant to Section 3.01(c) or
Section 3.02(c)).  If requested by Company, Holdings shall provide Company with
copies of individual tank gauge reports, pipeline meter tickets, and truck
unloading rack meter tickets for receipts and withdrawals at each Terminal for
such Month, if available.

 

12

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(b)                                 The Monthly statement for the last Month in
each Calendar Quarter shall include any deficiency payment that may be due under
Section 3.01(b) or Section 3.02(b).

 

Section 11.02                      Payment.

 

(a)                                 Payment of the amount(s) identified on each
Monthly statement shall be due, without discount, on the later of (i) two
Business Days after such Monthly Statement is received, and (ii) the 22nd Day of
the Month in which such Monthly statement is received, provided that if such Day
is not a Business Day, then such payment shall be due, without interest, on the
next Business Day.  Payments not paid by the due date shall bear interest at the
rate of the lesser of 1.5% per Month and the maximum rate allowed by Law for
each Month or portion of a Month thereafter during which such amount remains
unpaid.

 

(b)                                 All payments shall be made to Holdings by
automated clearing house to an account specified by Holdings from time to time,
provided that as long as Holdings is an affiliate of Company, Holdings and
Company may settle Company’s financial obligations to Holdings through Company’s
normal interaffiliate settlement processes.  Any bank charges incurred by
Company in remitting funds by automated clearing house shall be for Company’s
account.  Acceptance by Holdings of any payment from Company for any charge or
service after termination or expiration of this Agreement shall not be deemed a
renewal of this Agreement or a waiver by Holdings of any default by Company
hereunder.

 

(c)                                  If Company reasonably disputes any Monthly
statement, in whole or in part, Company shall promptly notify Holdings in
writing of the dispute and shall pay the undisputed portion according to the
terms of this Section 11.02, and shall promptly seek to resolve the dispute
including, if necessary, by arbitration as provided in Section 24.01.  An
arbitral panel may award reasonable interest on any unpaid amount determined to
have been due to Holdings but withheld in good faith.

 

Section 11.03                      Liens.  Company hereby grants to Holdings an
irrevocable (a) lien on all of Company’s Crude Oil in storage at both Terminals
and (b) power of attorney to dispose of such Crude Oil at fair market value to
the extent of all amounts owed to Holdings by Company hereunder.

 

Article XII.                               Title; Custody

 

Section 12.01                      Title.  Title to all of Company’s Crude Oil
received, stored, handled and loaded out by Holdings at a Terminal or a Dock
shall remain at all times in Company’s name.

 

Section 12.02                      Custody.  Custody of all Crude Oil received
by Holdings hereunder shall pass to Holdings when such Crude Oil passes through
the flange connection between a Terminal and (i) a connecting third party
pipeline; (ii) a delivering transport truck at the

 

13

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

relevant Terminal’s truck unloading rack; or (iii) a vessel and the relevant
Dock, as the case may be.

 

Article XIII.                          Volume and Quality Determinations

 

Section 13.01                      Volume Determinations.

 

(a)                                 All measurements, volume corrections and
calibrations will be made in accordance with the API MPMS.

 

(b)                                 All volume determinations shall be adjusted
to a temperature of 60 degrees Fahrenheit and a pressure of one standard
atmosphere (14.7 PSIA) per the API MPMS, Chapter 11 (Table 6A).

 

(c)                                  All Crude Oil received by truck will be
determined by calibrated custody transfer grade meters.

 

(d)                                 All Crude Oil received from or delivered to
pipelines will be determined by calibrated custody transfer grade meters or by
tank measurements (static tank).

 

(e)                                  All Crude Oil received from waterborne
vessels will be determined by an IIC using the measurement methods below and
will be the basis for preparing relevant shipping documents except in cases of
fraud or manifest error.  In the absence of an IIC, Holdings’ measurements will
be final and binding except in cases of fraud or manifest error.  The volumes
received from or delivered to waterborne vessels shall be determined by one of
the following measurement methods in the following order of preference:

 

(i)                                     custody transfer grade meter(s);

 

(ii)                                  shore tank(s) measurements (static tank),
as determined by the IIC;

 

(iii)                               in the event of an active (versus static)
shore tank during any part of the transfer, or if the IIC determines shore
quantities to be inaccurate or not representative of the cargo transferred,
quantity shall be based on the volumes as determined from measurements of the
vessel before and after the transfer with application of a vessel experience
factor, if determined valid and applicable by the IIC; or

 

(iv)                              in the event the IIC determines that the above
custody transfer measurement points are inaccurate or not representative of the
volume(s) of cargo transferred, the Parties agree to negotiate in good faith to
agree upon a new basis for custody transfer volumes.

 

14

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 13.02                      Quality Determinations.

 

(a)                                 Quality determination of all receipts and
deliveries shall be based on a qualified laboratory’s analyses performed on
representative samples obtained by the methods outlined below:

 

(i)                                     a representative sample of all Crude Oil
received by truck will be obtained via flow-proportional in-line sampler that
performs according to API MPMS 8.2;

 

(ii)                                  a representative sample of all Crude Oil
received from or delivered to pipeline will be determined by flow-proportional
in-line sampler that performs according to API MPMS 8.2. If a flow-proportional
in-line sampler is not available or if it malfunctions, Holdings and Company
shall agree on alternate custody transfer samples sources (shore tanks); or

 

(iii)                               a representative sample of all Crude Oil
received from waterborne vessels at Terminals will be determined by
flow-proportional in-line sampler that performs according to API MPMS 8.2,
provided that if a flow-proportional in-line sampler is not available or if it
malfunctions, a representative sample will be comprised of volumetric composite
samples performed by the IIC from delivering marine vessel’s cargo tanks.

 

(b)                                 Volumetric deductions for sediment and water
content shall be made by one of the methods described in API MPMS Chapter 10 in
the following order of preference:

 

Characteristic

 

First
Preference

 

Second
Preference

 

Third
Preference

Water

 

Karl Fisher

ASTM D4928

 

Distillation

ASTM D4006)

 

Centrifuge

ASTM D4007 (Lab)

or ASTM D96 (Field)

Sediment

 

Membrane filtration

ASTM D4807

 

Extraction

ASTM D473

 

Centrifuge

ASTM D4007 (Lab)

or ASTM D96 (Field)

 

Full deduction for all free water and sediment and water content shall be made
according to the ASTM and API MPMS published methods and standards.

 

Section 13.03                      Company’s Right to Witness.  A Company
representative may witness testing, calibration of equipment, meter reading, and
gauging of Crude Oil at either Terminal, at Company’s expense.  In the absence
of a Company representative, Holdings’ measurements shall be deemed to be
accurate.

 

15

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Article XIV.                           Insurance

 

Section 14.01                      Insurance.  Insurance for Company’s Crude
Oil, if any, that may be desired by Company, shall be carried by Company at
Company’s expense.  Should Company elect to carry Crude Oil insurance, then each
policy of insurance shall be endorsed to provide a waiver of subrogation rights
in favor of Holdings, its parent, and their subsidiaries and affiliates. 
Holdings shall not be liable to Company for Crude Oil losses or shortages for
which Company is compensated by its insurer.

 

Article XV.                                Taxes

 

Section 15.01                      Taxes.  Company shall be responsible for and
shall pay all sales Taxes and similar Taxes on goods and services provided
hereunder and any other Taxes now or hereafter imposed by any Governmental
Authority in respect of or measured by Crude Oil handled or stored hereunder or
the manufacture, storage, delivery, receipt, exchange or inspection thereof, and
Company agrees to promptly reimburse Holdings for any such Taxes Holdings is
legally required to pay, upon receipt of invoice therefor. Each Party is
responsible for all Taxes in respect of its own real and personal property.

 

Article XVI.                           Health, Safety and Environment

 

Section 16.01                      Spills; Environmental Pollution.

 

(a)                                 In the event of any Crude Oil spill or other
environmentally polluting discharge caused by Holdings’ operation of a Terminal
or a Dock, any clean-up associated with any such spill or discharge and any
liability resulting from such spill or discharge shall be the responsibility of
Holdings, except to the extent such spill or discharge is caused by Company.

 

(b)                                 In the event and to the extent of any Crude
Oil spill or other environmentally polluting discharge caused by Company or in
connection with the operation of Company’s or a third party’s pipeline, vessel,
tank truck or transport trailer receiving Crude Oil on Company’s behalf, at its
request or for its benefit, Holdings is authorized to commence containment or
clean-up operations as deemed appropriate or necessary by Holdings or as
required by any Governmental Authority, and Holdings shall notify Company of
such operations as soon as practicable.  All liability and reasonable costs of
containment or clean-up shall be borne by Company except that, in the event a
spill or discharge is caused by the joint negligence of both Holdings and
Company or a third party pipeline, vessel, tank truck or transport trailer
receiving Crude Oil on Company’s behalf, at its request or for its benefit,
liability and costs of containment or clean-up shall be borne jointly by
Holdings and Company in proportion to each Party’s respective negligence.

 

16

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(c)                                  For purposes of this Section 16.01, the
negligence of a third party pipeline, barge, tank truck or transport trailer
receiving Commodities on Company’s behalf, at its request or for its benefit
shall be attributed to Company.

 

(d)                                 The Parties shall cooperate for the purpose
of obtaining reimbursement if a third party is legally responsible for costs or
expenses initially borne by Holdings or Company.

 

Section 16.02                      Inspection.  During Normal Business Hours,
Company may: (a) inspect either Terminal and either Dock, including health,
safety, and environmental audits by inspector(s) chosen by Company; (b) make
physical checks of Crude Oil in storage at either Terminal, (c) audit Holdings’
health, safety, environmental, and operational records relating to the
performance of this Agreement and otherwise observe such performance, and
(d) subject to the provisions of Section 9.02, enter upon any Terminal or Dock
property for any of the foregoing purposes.  For clarity, none of the rights
identified in this Section 16.02 shall be exercised by Company in such manner as
to substantially interfere with or diminish Holdings’ complete control and
responsibility for the operation of the Terminals and the Docks.

 

Section 16.03                      Marine Terminals Particulars Questionnaire. 
Holdings shall complete and submit relevant portions of the Marine Terminals
Particulars Questionnaire promulgated by the Oil Companies International Marine
Forum as part of its Marine Terminal Information System, and available online at
www.ocimf-mtis.org.

 

Section 16.04                      Incident Notification.  Both Parties
undertake to notify the other as soon as reasonably practical, but in no event
more than 24 hours, after becoming aware of any accident, spill or incident
involving the other’s employees, agents, contractors, sub-contractors or their
equipment, or Company’s Crude Oil at a Terminal or at a Dock and to provide
reasonable assistance in investigating the circumstances of the accident, spill
or incident.  Notices required by this Section 16.04 shall be delivered in
person, by telephone or by email:

 

If to Holdings:

If to Company:

 

 

Phillips 66 Holdings LLC

Phillips 66 Company

c/o Phillips 66 Pipeline LLC

600 North Dairy Ashford Rd.

3010 Briarpark Dr.

Houston, TX 77063

Houston, TX 77042

Attn: John E. Sweeney

Atten: John A. Padilla

Manager/Loss Control

Division Terminal Manager

Telephone: 832-765-3017

Telephone: 832-765-1523

Email: john.e.sweeney@p66.com

Email: john.a.padilla@p66.com

 

 

When an accident, spill or incident involving Company’s Crude Oil requires a
report to be submitted to a Governmental Authority, this notification shall be
made as soon as reasonably practical in compliance with applicable Law, and a
copy of the required report

 

17

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

shall be delivered to Company at IncidentFollowup@P66.com.  Either Party may
change its contact information upon Notice to the other in accordance with this
Section 16.04 and Section 18.01.

 

Section 16.05                      Vessel Vetting.  Company shall have
procedures in place to ensure that all vessels accepted to call at a Dock meet
minimum standards of safe operation as established by Holdings.  Holdings shall
advise Company of specific requirements applicable to either Dock.

 

Article XVII.                      Force Majeure

 

Section 17.01                      Suspension during Force Majeure Events.  As
soon as possible upon the occurrence of a Force Majeure, a Party affected by a
Force Majeure event shall provide the other Party with written notice of the
occurrence of such Force Majeure.  Each Party’s obligations (other than an
obligation to pay any amounts due to the other Party) shall be temporarily
suspended during the occurrence of, and for the entire duration of, a Force
Majeure event to the extent that such an event prevents Holdings from performing
its obligations under this Agreement.  Each Party’s obligations (other than an
obligation to pay any amounts due to the other Party) shall be temporarily
suspended beginning 20 Days after the commencement of, and for the entire
remaining duration of, a Force Majeure event to the extent that such event
prevents Company from performing its obligations under this Agreement.  At the
conclusion of the Force Majeure event, the Minimum Quarterly Dock Commitment,
Capacity Commitment or Minimum Quarterly Throughput Commitment with respect to
each Calendar Quarter in which the Force Majeure event remained in effect shall
be ratably reduced to reflect such suspension.

 

Section 17.02                      Obligation to Remedy Force Majeure Events.  A
Party affected by a Force Majeure event shall take commercially reasonable steps
to remedy such situation so that it may resume the full performance of its
obligations under this Agreement within a reasonable period of time.

 

Section 17.03                      Strikes and Lockouts.  The settlement of
strikes, lockouts and other labor disturbances shall be entirely within the
discretion of the affected Party and the requirement to remedy a Force Majeure
event within a reasonable period of time shall not require the settlement of
strikes or lockouts by acceding to the demands of an opposing Person when such
course is inadvisable in the discretion of the Party having the difficulty.

 

Section 17.04                      Action in Emergencies.  Holdings may
temporarily suspend performance of the services to prevent injuries to persons,
damage to property or harm to the environment.

 

Article XVIII.                 Notices

 

Section 18.01                      Notices.  Unless otherwise specifically
provided in this Agreement, all Notices between the Parties given under or in
relation to this Agreement shall be made in

 

18

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

writing and shall be deemed to have been properly given if:  (i) personally
delivered (with written confirmation of receipt); or (ii) delivered by a
recognized overnight delivery service (delivery fees prepaid), in either case to
the appropriate address set forth below:

 

If to Holdings:

If to Company:

 

 

Phillips 66 Holdings LLC

Phillips 66 Company

c/o Phillips 66 Pipeline LLC

3010 Briarpark Dr.

3010 Briarpark Dr.

Houston, TX 77042

Houston, TX 77042

Attn: General Counsel

Attn: President

 

 

Either Party may change its address for Notice upon Notice to the other in
accordance with this Section 18.01.

 

Section 18.02                      Effective upon Receipt.  Any Notice given in
the manner set forth in Section 18.01 shall be effective upon actual receipt if
received during Normal Business Hours, or at the beginning of the recipient’s
next Business Day if not received during Normal Business Hours.

 

Article XIX.                          Applicable Law

 

Section 19.01                      Applicable Law.  Regardless of the place of
contracting, place(s) of performance or otherwise, this Agreement and all
amendments, modifications, alterations or supplements to it, shall be governed
and interpreted in accordance with the laws of the state of Texas, without
regard to the principles of conflicts of law or any other principle that might
apply the law of another jurisdiction.

 

Article XX.                               Limitation of Liability

 

Section 20.01                      No Liability for Consequential Damages.  In
no event shall either Party be liable to the other Party for, and no arbitral
panel is authorized to award, any punitive, special, indirect or consequential
damages of any kind or character resulting from or arising out of this
Agreement, including, without limitation, loss of profits or business
interruptions, however they may be caused.

 

Section 20.02                      Limitation of Liability.  Notwithstanding
anything to the contrary in this Agreement, and except for Storage Variations,
Holdings shall in no event be liable for loss of, or damage to, Company’s Crude
Oil except to the extent caused by Holdings’ negligence or the negligence of
Holdings’ employees, agents, contractors or subcontractors in the safekeeping
and handling of Company’s Crude Oil.  In no event shall Holdings be liable for
more than the replacement of lost or damaged Crude Oil or, at its option,
payment of the replacement cost of any lost or damaged Crude Oil.  Each Party
shall be discharged from any and all liability with respect to services
performed and any loss or damage Claims arising out of this Agreement unless
suit or action is commenced within two years after the applicable cause of
action arises.

 

19

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Article XXI.                          Default

 

Section 21.01                      Default.  Should either Party default in the
prompt performance and observance of any of the terms and conditions of this
Agreement, and should such default continue for 30 Days or more after Notice
thereof by the non-defaulting Party to the defaulting Party, or should either
Party become insolvent, commence a case for liquidation or reorganization under
the United States Bankruptcy Code (or become the involuntary subject of a case
for liquidation or reorganization under the United States Bankruptcy Code, if
such case is not dismissed within 30 Days), be placed in the hands of a state or
federal receiver or make an assignment for the benefit of its creditors, then
the other Party shall have the right, at its option, to terminate this Agreement
immediately  upon Notice to the other Party.

 

Section 21.02                      Non-Exclusive Remedies.  Except as otherwise
provided, the remedies of Holdings and Company provided in this Agreement shall
not be exclusive, but shall be cumulative and shall be in addition to all other
remedies in favor of Holdings or Company, at Law or equity.

 

Section 21.03                      Right to Terminate.  In the event of a
default by Company, the Scheduled Charges theretofore accrued shall, at the
option of Holdings, become immediately due and payable and Holdings shall also
have the right, at its option, to terminate this Agreement.  In the event of a
default by Holdings, Company shall also have the right, at its option, to
terminate this Agreement and withdraw its Crude Oil from both Terminals,
provided Company has paid Holdings for any Scheduled Charges that have accrued
to the date of such withdrawal.

 

Article XXII.                     Public Use

 

Section 22.01                      Public Use.  This Agreement is made as an
accommodation to Company.  In no event shall Holdings’ services hereunder be
deemed to be those of a public utility or a common carrier.  If any action is
taken or threatened by any Governmental Authority to declare Holdings’ services
hereunder to be those of a public utility or a common carrier, then, in that
event, at the option of Holdings and upon Company’s receipt of Holdings’ Notice,
Holdings may restructure and restate this Agreement or terminate this Agreement
on the effective date of such action as to the affected Tank(s) or services.

 

Article XXIII.                Confidentiality

 

Section 23.01                      Confidentiality.  The Parties understand and
agree that the Scheduled Charges are confidential as between the Parties.  Each
Party agrees not to disclose such confidential information to any third Person. 
Each Party may disclose confidential information to its advisors, consultants or
representatives (provided that such Persons agree to maintain the
confidentiality thereof) or when compelled to do so by Law (but the disclosing
Party must notify the other Party promptly of any such request for confidential
information before disclosing it, if practicable, so that the other Party may
seek a protective order or other appropriate remedy or waive compliance with
this Section

 

20

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

23.01).  In the event that the other Party does not obtain a protective order or
other remedy or does not waive compliance with this Section 23.01, the
disclosing Party shall disclose only that portion of the confidential
information to which the compelling Person is legally entitled.

 

Article XXIV.                 Miscellaneous

 

Section 24.01                      Disputes between the Parties.  Any dispute
between the Parties in connection with this Agreement shall be resolved by
arbitration in accordance with the procedures set forth in Exhibit B, provided
that either Party may seek a restraining order, temporary injunction, or other
provisional relief in any court with jurisdiction over the subject matter of the
dispute and sitting in Houston, Texas, if such Party in its sole judgment
believes that such action is necessary to avoid irreparable injury or to
preserve the status quo ante.

 

Section 24.02                      Assignment. 

 

(a)                                 Neither Party may assign its rights or
delegate its duties under this Agreement without prior written consent of the
other Party except:

 

(i)                                     if Company transfers the Lake Charles
Refinery, Company may assign this Agreement to the transferee of such asset
subject to the provisions of Section 24.02(b); and

 

(ii)                                  Holdings may make collateral assignments
of this Agreement to secure working capital financing;

 

provided, however, that in no event shall Company be required to consent to
Holdings’ assignment of this Agreement to any Person that is engaged in the
business of refining and marketing petroleum products (or that directly or
indirectly Controls or is Controlled by a Person that is engaged in the business
of refining and marketing petroleum products) in the states of Louisiana or
Texas.

 

(b)                                 Upon an assignment or partial assignment of
this Agreement by either Party, the assigned rights and obligations shall be
novated into a new agreement with the assignee, and such assignee shall be
responsible for the performance of the assigned obligations unless the
non-assigning Party has reasonably determined that the assignee is not
financially or operationally capable of performing such assigned obligations, in
which case the assignor shall remain responsible for the performance of such
assigned obligations.

 

Section 24.03                      Partnership Change in Control.  Company’s
obligations hereunder shall not terminate in connection with a Partnership
Change in Control.  Holdings shall provide Company with Notice of any
Partnership Change in Control at least 60 Days prior to the effective date
thereof.

 

21

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 24.04                      No Third-Party Rights.  Except as expressly
provided, nothing in this Agreement is intended to confer any rights, benefits
or obligations to any Person other than the Parties, and their respective
successors and assigns.

 

Section 24.05                      Compliance with Laws.  Each Party shall at
all times comply with all Laws as are applicable to its performance of this
Agreement.

 

Section 24.06                      Severability.  If any provision of this
Agreement or the application thereof shall be found by any arbitral panel or
court of competent jurisdiction to be invalid, illegal or unenforceable to any
extent and for any reason, it shall be adjusted rather than voided, if possible,
in order to achieve the intent of the Parties.  In any event, the remainder of
this Agreement and the application of such remainder shall not be affected
thereby and shall be enforced to the greatest extent permitted by Law.

 

Section 24.07                      Non-Waiver.  The failure of any Party to
enforce any provision, condition, covenant or requirement of this Agreement at
any time shall not be construed to be a waiver of such provision, condition,
covenant or requirement unless the other Parties are so notified by such Party
in writing.  Any waiver by a Party of a default by any other Party in the
performance of any provision, condition, covenant or requirement contained in
this Agreement shall not be deemed to be a waiver of such provision, condition,
covenant or requirement, nor shall any such waiver in any manner release such
other Party from the performance of any other provision, condition, covenant or
requirement.

 

Section 24.08                      Entire Agreement.  This Agreement, together
with all exhibits attached hereto, constitutes the entire Agreement between the
Parties relating to its subject matter and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the Parties relating to the subject matter
hereof, and there are no warranties, representations or other agreements between
the Parties in connection with the subject matter hereof except as specifically
set forth in, or contemplated by, this Agreement.

 

Section 24.09                      Amendments.  This Agreement shall not be
modified or amended, in whole or in part, except by a written amendment signed
by both Parties.

 

Section 24.10                      Survival.  Any indemnification granted
hereunder by one Party to the other Party shall survive the expiration or
termination of all or any part of this Agreement.

 

Section 24.11                      Counterparts; Multiple Originals.  This
Agreement may be executed in any number of counterparts, all of which together
shall constitute one agreement binding on each of the Parties.  Each of the
Parties may sign any number of copies of this Agreement.  Each signed copy shall
be deemed to be  an original, but all of them together shall represent one and
the same agreement.

 

Section 24.12                      Exhibits.  The exhibits identified in this
Agreement are incorporated in this Agreement and constitute a part of this
Agreement.  If there is any conflict between this Agreement and any exhibit, the
provisions of the exhibit shall control.

 

22

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Section 24.13                      Table of Contents; Headings; Subheadings. 
The table of contents and the headings and subheadings of this Agreement have
been inserted only for convenience to facilitate reference and are not intended
to describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

 

Section 24.14                      Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any of the provisions of this Agreement.

 

Section 24.15                      Business Practices.  Holdings shall use its
best efforts to make certain that all billings, reports, and financial
settlements rendered to or made with Company pursuant to this Agreement, or any
revision of or amendments to this Agreement, will properly reflect the facts
about all activities and transactions handled by authority of this Agreement and
that the information shown on such billings, reports and settlement documents
may be relied upon by Company as being complete and accurate in any further
recording and reporting made by Company for whatever purposes.  Holdings shall
notify Company if Holdings discovers any errors in such billings, reports, or
settlement documents.

 

Section 24.16                      Right of First Refusal.  Holdings may not
enter into any agreement with any Person other than Company with respect to
terminaling services at the Clifton Ridge Terminal or Pecan Grove Terminal
during the Term of this Agreement or upon the termination of this Agreement
without first disclosing to Company all of the material terms and conditions of
such an agreement and allowing Company not less than 60 Days within which to
enter into an agreement upon the same terms and conditions.

 

Section 24.17                      Right of First Offer.  Company may not enter
into any agreement with any Person other than Holdings with respect to
terminaling services in connection with supply of Crude Oil to the Lake Charles
Refinery without allowing Holdings an opportunity to offer to provide such
services.

 

Section 24.18                      Effect of Company Restructuring.  If Company
decides to restructure its supply, refining or sales operations at the Lake
Charles Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Company’s performance of its obligations under
this Agreement, then the Parties will negotiate in good faith concerning a
reduction in Company’s commitment or an exchange of the Clifton Ridge Terminal
or the Pecan Grove Terminal (whichever is adversely affected) for other assets
not so affected.

 

Section 24.19                      Effect of Discontinuation of Publication.  If
Platts Oilgram ceases to provide the information to be obtained therefrom
pursuant to this Agreement, the Parties shall negotiate in good faith to agree
upon a replacement publication or pricing mechanism.

 

23

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

[Signature page follows.]

 

24

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, Holdings and Company have signed this Agreement as of the
Effective Date.

 

 

PHILLIPS 66 PARTNERS HOLDINGS LLC

 

By:

Phillips 66 Partners LP,

 

 

Sole Member of Phillips 66 Partners Holdings LLC

 

By:

Phillips 66 Partners GP LLC

 

 

General Partner of Phillips 66 Partners LP

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

 

 

 

 

 

 

PHILLIPS 66 COMPANY

 

 

 

 

 

 

By:

/s/ T.G. Taylor

 

 

T.G. Taylor

 

 

Executive Vice President, Commercial, Marketing,

 

 

Transportation and Business Development

 

Signature Page/Terminal Services Agreement (Clifton Ridge and Pecan Grove)

 

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit A

 

Scheduled Charges

 

1.

 

Dock Services Fee:

 

$**/Barrel

 

 

 

 

 

2.

 

Truck Unloading Fee:

 

$**/Barrel

 

 

 

 

 

3.

 

Terminaling Fee:

 

$**/Barrel/Month(1)

 

 

 

 

 

4.

 

Activity Fee:

 

$**/Barrel

 

 

 

 

 

5.

 

Holdover Fee.

 

$**/Barrel/Month (or partial Month)

 

 

 

 

 

6.

 

Adjustment.  Holdings may adjust all charges set forth in Paragraphs 1, 2, 3, 4
and 5 above annually beginning January 1, 2014, in accordance with Section 4.03.

 

--------------------------------------------------------------------------------

(1)  If the Effective Date is any Day other than the first Day of a Month, or if
this Agreement is terminated on any Day other than the last Day of a Month, then
this fee shall be prorated accordingly.

 

1

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit B

 

Arbitration Procedure

 

Either Party may initiate dispute resolution procedures by sending a Notice to
the other Party specifically stating the complaining Party’s Claim and by
initiating binding arbitration in accordance with the Center for Public
Resources Rules for Non-Administered Arbitration of Business Disputes, by three
arbitrators who shall be neutral, independent, and generally knowledgeable about
the type of transaction which gave rise to the dispute.  The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided
that the arbitrators shall include in their report/award a list of findings,
with supporting evidentiary references, upon which they have relied in making
their decision.  Judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof.  The place of arbitration
shall be Houston, Texas.

 

Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in this Agreement:

 

(a)                                 All offers, conduct, views, opinions and
statements made in the course of negotiation or mediation by any of the Parties,
their employees, agents, experts, attorneys and representatives, and by any
mediator, are confidential, made for compromise and settlement, protected from
disclosure under Federal and State Rules of Evidence and Procedure, and
inadmissible and not discoverable for any purpose, including impeachment, in
litigation or legal proceedings between the Parties, and shall not be disclosed
to any Person who is not an agent, employee, expert or representative of the
Parties, provided that evidence otherwise discoverable or admissible is not
excluded from discovery or admission as a result of presentation or use in
mediation.

 

(b)                                 Except to the extent that the Parties may
agree upon selection of one or more arbitrators, the Center for Public Resources
shall select arbitrators from a panel reviewed by the Parties.  The Parties
shall be entitled to exercise peremptory strikes against one-third of the panel
and may challenge other candidates for lack of neutrality or lack of
qualifications. Challenges shall be resolved in accordance with Center for
Public Resource rules.

 

(c)                                  The Parties shall have at least 20 Days
following the close of hearing within which to submit a brief (not to exceed 18
pages in length) and ten Days from date of receipt of the opponent’s brief
within which to respond thereto.

 

(d)                                 The Parties expressly agree that the
arbitrators shall not award punitive damages, consequential damages, or
attorneys’ fees (except attorneys’ fees specifically authorized by the
Agreement).

 

1

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(e)                                  The fees and expenses of any mediator or
arbitrator shall be shared equally by the Parties.

 

(f)                                   The Parties may, by written agreement
(signed by both Parties), alter any time deadline or location(s) for meetings.

 

Time is of the essence for purposes of the provisions of this Exhibit.

 

2

--------------------------------------------------------------------------------